El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
En este caso la Corte de Distrito de San Jnan dictó sen-tencia a favor de los demandantes en pleito sobre reivindi-cación.
Los demandantes son los herederos testamentarios de Salvador Ledesma Nutó quien falleció en Málaga, España, el día 28 de febrero de 1904. El demandado Silvestre Iglesias y *568Font, fué hasta el veinte y ocho de febrero de 1904, el adminis-trador o agente en esta Isla de los bienes de .Salvador Ledesma Nutó, estando comprendida entre estos bienes una tercera parte proindivisa en una casa y solar de la calle de la Luna de esta ciudad.
En dos de enero de 1892, Ledesma y Nutó otorgó un poder a favor de Iglesias y Font, por virtud del cual este último quedó autorizado, entre otras cosas, para vender dicha parti-cipación a la persona que tuviera por conveniente por el precio que considerase más ventajoso. De conformidad con el poder el referido Silvestre Iglesias compareció ante un notario en 23 de enero de .1892, otorgando escritura de venta de dicha participación proindivisa a favor de su esposa, compareciendo ■él expresado Iglesias al otorgamiento de esta escritura no sólo en'su carácter de mandatario del vendedor, sino también .de su esposa, la.compradora, de acuerdo con el poder que le había sido otorgado por ella. También se hizo constar en la escritura que'el dinero de la compra pertenecía a los bienes propios de la compradora qué había adquirido de su padre.
No es una cuestión muy esencial,para la resolución de este .caso que Iglesias hubiera también prestado su consentimiento como esposo para la aceptación de la1 escritura por su esposa. El hecho de que solamente compareciera una persona en repre-sentación de todas las partes en el contrato, es un asunto de orden secundario, consistiendo la; verdadera cuestión en deter-minar si puede o nó un mandatario comprar para sí o para su esposa según 'sea el caso, una finca o participación en la misma de cuya venta se le había encárgado, alegando los ape-lados' que la venta hecha en tales condiciones es enteramente nula e ineficaz, sin ningún valor legal, y que dicha venta tal cómo se efectuó1 en este caso no puede -ser ratificada. Los apelantes sostienen que una venta que se lleva a cabo en tal forma es anulable prima facie, y se .fundan principalmente en los actos de Ledesma Nutó, según los cuales alegan que la venta hecha a los apelantes O' a cualquiera de' los mismos fué *569confirmada o ratificada. Alegan, además, que la acción lia prescrito por ser nna sobre nulidad de mi contrato.
Los apelados fian pnesto en duda la cuestión de si real-mente Iglesias fiizo la venta que se discute a su esposa. In-sisten en que el dinero satisfecho por la adquisición de la participación proindivisa del tercio no procedía de los bie-nes propios de la esposa según aparece de la escritura, sino que fué adquirido por el esposo después del matrimonio, y por tanto que el traspaso se fiizo a él.
Prescindiendo de la cuestión de si se probó eficazmente en el juicio a quién pertenecía realmente el dinero de la compra, creemos, si ésta tiene alguna importancia, que los apelados tenían que limitarse a las alegaciones contenidas en su de-manda. En cuanto a este particular, en dicfia demanda no se fiizo sino una descripción de la escritura de enero 23 de 1892, alegándose además que Silvestre Iglesias fiabía comparecido en dicfia escritura con el triple carácter de mandatario del vende-dor, y administrador y esposo de la compradora. La demanda alega que la esposa fué la compradora. Los demandados no tuvieron conocimiento por la demanda que presentaron los de-mandantes acerca del fiecfio de que se proponían demostrar, que el dinero que en la escritura constaba como precio de la venta perteneciera, al marido o a la sociedad de gananciales. Convenimos además con los apelantes en que la prueba pro-ducida en -el juicio, que tiende meramente a mostrar que la finca fué adquirida durante el matrimonio, muestra solamente una venta a dicfia sociedad y no que la misma’se hiciera al esposo.
Es un principio general de ley que antes de que pueda alegarse que el principal fia ratificado un acto ejecutado por su mandatario para el cual'no estaba autorizado, deberá dicho principal quedar informado de • todos los hechos esenciales. Acerca de este particular no existe diferencia alguna entre la ley civil y la americana. Nace este principio de la necesi-dad en que están las partes contratantes de prestar su con-sentimiento. No puede alegarse que el mandante fia prestado *570su consentimiento si ratifica o aprueba el acto ejecutado por su mandatario consigo mismo habiendo mediado falsedad en la información.
No puede decirse que el principal está impedido o imposibi-litado para negar una venta realizada por su mandatario, para lo cual no estaba facultado por el hecho de haber escrito una carta a dicho mandatario aprobando la expresada venta, si re-sulta que el mandatario no informó en primer término a su principal de algún hecho que fuera esencial para su ejecución. Pero el hecho que se oculta debe ser esencial. Por consiguien-te, la cuestión de que quizás el precio de la venta de referencia no perteneciera a los bienes privativos de la esposa no podía considerarse como un hecho esencial que había sido ocultado. Era indiferente para Ledesma Nutó cuál fuera la procedencia del precio de la venta o que la participación venada pertene-ciera más bien a la sociedad conyugal que no a la esposa. Esto era un asunto de la incumbencia de los esposos o tal vez luego, de alguno de los mismos y los herederos del otro. Ledesma Nutó no podía solicitar la nulidad del supuesto contrato por el fundamento de haberse hecho constar una falsedad en la escritura' en, cuanto al origen o procedencia del precio de la venta. Por tanto, si la supuesta venta pudo ser ratificada o confirmada, no había necesidad de ratificarla con respecto a este particular. Además, podemos decir de pasada, que no creemos que sea necesario determinar si se probó o no satis-factoriamente que el precio de la venta procedía o no de los bienes privativos de la esposa.
Y pasemos ahora a considerar, suponiendo que la venta pudo haber sido ratificada, si se hizo tal ratificación. Los autos y la opinión de la corte inferior ofrecen muy poca duda en cuanto a este punto. Los hechos fueron sustancialmente los siguientes: Iglesias no era solamente el mandatario de Ledesma con instrucciones de vender la participación indi-visa del tercio que tenía dicho Ledesma en la casa de la calle de la Luna, sino que también era a la vez su representante en otros asuntos. Iglesias y su esposa estaban íntimamente *571relacionados en amistad y negocios con Ledesma desde Lacia mucho tiempo. La referida casa de la calle de la Lnna fné primeramente comprada en el año 1880 a nombre de la esposa de Iglesias, aportando a dicha venta Ledesma nn tercio del } (recio de la referida venta, cnyo tercio de participación se le traspasó a Ledesma por los esposos. De modo, qne en la fecha dé la venta qne se dice era nnla según los antos y el en-tendimiento qne al parecer existía entre las partes, Ledesma tenía nna participación de nn tercio y la Sra. Irene Agrait y Font de Iglesias dos tercios de participación en la misma propiedad. Los demandados presentaron pruebas qne no fue-ron contradichas tendentes a demostrar qne Ledesma había convenido en dar nna oportunidad a la Sra. Iglesias de poder comprar el tercio de participación al mismo precio qne se lo hubiera vendido a otra persona, estando esta prueba justifi-cada por la carta qne Ledesma escribió después de la venta, la qne transcribiremos más adelante. Además de las manifesta-ciones hechas por Iglesias, existen algunas indicaciones en la correspondencia, de las que resulta qne con anterioridad a la fecha de la venta había ciertas negociaciones pendientes para vender toda la casa al Sr. Pinznela por $9,000, pero qne se desistió de dichas negociaciones por no haber querido Igle-sias rebajar el precio. Entonces fné qne se otorgó la escritura de enero 23 de 1892. Subsiguientemente, en 8 de marzo de 1892, Ledesma escribió a Iglesias la siguiente carta:
“Su apreciada del 15 del ppdo. tengo a la vista por la cual quedo impuesto en todos s/ contenidos.
“Me impongo del obstáculo que expuso el comprador en la reali-zación de la venta de la casa Luna 52; por lo cual Y. no quiso acceder en hacerle alguna bonificación en el precio, y con respecto a mi tercera parte le hizo venta a su señora por la cantidad de $3,000, igual que le había ofrecido dicho señor. Me alegraré que la disfruten por muchos años, pues siempre vale más una renta segura aunque limitada que la eventualidad y riesgo del capital movible.
“He visto la cuenta corriente que me acompaña con nn saldo a mi favor de $2,587, hasta el 10 del ppdo. que soy de conformidad en un todo; para cubrir la expresada suma he retirado de s/ seno *572un giro a m/ orden del Banco de Emisión y Descuento, por £228 a/e de Fred. Hortz de Londres a 8 d/v y otro también a m/o s/ París por francos 5,613.50 a/c de André Nenflise & Ca. que a los respectivos cambios de $5.95 £ y 18% por ciento francos forman la expresada suma de $2,687, igual al saldo de la cuenta que con la fecba indicada me remite, quedando saldo y de conformidad.
“Me he alegrado que haya entrado en su cálculo la compra de la tercera parte de la casa, pues aunque me cuesta una pérdida de consi-deración queda V. con más independencia y yo cumplo con Y. la palabra empeñada; por lo demás creo no obstante que Y. coloca bien el dinero libre de contingencias.”
Los autos muestran claramente que la suma de $2,587 a que se refiere la carta era un saldo de cuentas entre Iglesias y Ledesma del cual los $3,000, o sea el precio de la venta de la participación del tercio se había cargado a Iglesias. Estos $3,000 formaban precisamente la tercera parte del precio que esperaban los propietarios recibir del Sr. Pinzuela por la venta de toda la casa. El signo de $ que aparece en los autos se refiere a pesos españoles. En vista de estos hechos no dudamos que Ledesma tuvo todo el conocimiento esencial que tenía su mandatario y que. el primero ratificó la venta si era necesario que lo hiciera dada la naturaleza prohibida de la transacción. Creemos que tal ha sido también el criterio de la corte inferior. La prohibición a que nos referimos está contenida en el artículo 1362 del Código Civil y es idéntica en sustancia al artículo 1459 del Código Civil' Español. Dicho artículo es como sigue:
“Artículo 1362. No podrán adquirir por compra, aunque sea '• en subasta pública o judicial, por sí ni por persona alguna intermedia:
“1. El tutor, los bienes de la persona o personas que estén bajo su tutela.
“2. Los mandatarios, los bienes de cuya administración o enaje-nación estuviesen encargados.
“3. Los albaceas, los bienes confiados a su cargo.'
“4. Los empleados públicos, los bienes del Pueblo de Puerto Bico, de lós municipios, de los pueblos y de los establecimientos también públicos, de cuya administración estuviesen encargados.
*573“Esta disposición regirá para los jueces y peritos que de cual-quier modo intervinieren en la venta.
“5. Los jueces, individuos del Ministerio Fiscal, secretarios de tribunales y juzgados y oficiales de justicia, los bienes y derechos que estuviesen en litigio ante el tribunal, en cuya jurisdicción o terri-torio ejercieran sus respectivas funciones, extendiéndose esta pro-hibición al acto de adquirir por cesión.
“Se exceptuará de esta regla el caso en que se trate de acciones hereditarias entre coherederos, o de cesión en pago de créditos, o de garantía de los bienes que posean.
“La prohibición contenida en este número 5 comprenderá a ios abogados respecto a los bienes y derechos que fueren objeto de un liti-gio en que intervengan por su profesión y oficio. ’ ’
Es un hecho que ha sido admitido que si los actos aquí pro-hibidos son meramente anulahles, pueden ser ratificados o confirmados, pero no de otro modo. Artículos 4 y 1276 al 1280 del Código Civil. Del artículo 4 se deduce que la Legislatura empleó la par abra “nulo” en el sentido de significar “nulo” o ‘ ‘ anulable. ’ ’ Ese artículo es como sigue:
“Artículo 4. Son nulos los actos ejecutados contra lo dispuesto en la ley, salvo los casos en que la misma ley ordene su validez.
“Los derechos concedidos por las leyes son renunciables, a no ser esta renuncia contra la ley, el interés o el orden público, o en per-juicio de tercero.”
Si he examina el predicho artículo 1362 del Código Civil se verá que no son de igual naturaleza todos los actos que en-el mismo se prohíben pues algunas de las personas a que se refiere son funcionarios públicos, otros cuasi-publicos, así como los tutores, albaceas y administradores, y otras personas privadas. Aunque todos los actos están prohibidos clara-mente, sin embargo, la cuestión referente a si determinado acto debe o nó ratificarse, depende de la naturaleza esencial del mismo. El interés' público' puede no'ser el mismo con. res-pecto a funcionarios públicos que a personas privadas. .
El Estado puede estimar oportuno expresar que un fun-cionario público no tiene capacidad o facultad para hacer un traspaso a favor de sí mismo y por el mero hecho de estar *574comprendidos los funcionarios públicos en esta prohibición, la infracción de la misma puede ser de orden público. Hace-mos esta distinción en primer lugar, porque si la venta en cuestión pudo ser ratificada no queremos que se entienda que sostenemos el critero de que puede ser ratificada toda venta que se efectúa, no obstante las disposiciones del artículo 1362. Puede ser que algunas de ellas no lo sean, pero si existe duda acerca de si todos los actos prohibidos deben ser considera-dos' como que no pueden ser ratificados, diremos que la ten-decia moderna consiste en interpretar el estatuto en el sen-tido de que el mismo tiende a favorecer la libertad de las enajenaciones.
Los civilistas Manresa, Martínez Euiz y los apelados sos-tienen que todos los contratos celebrados en contravención de lo dispuesto en el artículo 1362 son inexistentes. ¿Existe algo en las palabras mismas contenidas en el artículo 1362 de donde pueda deducirse que los actos ejecutados con infrac-ción de dicho artículo son inexistentes? “Las siguientes per-sonas no pueden adquirir,” dice dicho artículo, pero lenguaje igualmente imperativo se emplea en los artículos 178, 1226, 1328, 1451, 1460 y 1617 y sin embargo, todos los actos que en ellos se prohiben pueden ser ratificados. El artículo 178 expresa que son nulos los matrimonios en los cuales no se hayan observado todos los requisitos exigidos por el Código, pero el 179 declara, que solamente pueden jpedir la nulidad del matrimonio ciertas personas. En muchos casos los hijos nacidos con anterioridad a la declaración de nulidad pueden ser legítimos y adquirir derechos de propiedad. Según el artículo 1328 el marido no podrá enajenar los bienes inmuebles de la sociedad de gananciales sin el consentimiento expreso de la mujer, pero la venta que efectúe de tal manera puede ser ratificada. No es necesario continuar citando todos los artí-culos o la jurisprudencia que se relaciona con los mismos. Creemos que se ha demostrado de modo suficiente, tanto ahora corno en otras partes de la opinión, que no puede deter-*575minarse si un acto es susceptible de ser ratificado por la mera forma de las palabras empleadas por la ley.
Examinemos las disposiciones del Código Civil que se re-fieren a este caso. Haremos mención del actual Código Civil pues no existe incompatibilidad alguna esencial en cuanto a los artículos de referencia entre el Código Civil Español y nuestro propio código. El artículo 4o. según liemos visto, dis-pone que los actos ejecutados contra lo dispuesto en la ley, salvo en los casos en que la'misma ley ordene su validez, son nulos, y que los derechos concedidos por las leyes son renun-ciables, a no ser esta renuncia contra la ley, el interés o el orden público o en perjuicio de tercero. El artículo 1228 prescribe que no bay contrato sino cuando concurren los requisitos siguientes: 1. 'Consentimiento de los contratantes; 2. Objeto cierto que sea materia del contrato; 3. Causa de la obligación que se establece. El artículo 1267 dispone que los contratos en que concurran los requisitos que expresa el artículo 1228 pueden ser anulados aunque no baya lesión para los contra-tantes, siempre que adolezcan de alguno de los vicios que los invalidan con arreglo a la ley. El artículo 1277 prescribe que sólo son confirmables los contratos que reúnan los requisitos expresados en el artículo 1228. El artículo 1242 expresa que los contratos sin causa, o con causa ilícita, no producen efecto alguno. Es ilícita la causa cuando se opone a las leyes o a la moral.
Examinados estos artículos resulta evidente -que la ley no establece división alguna entre aquellos contratos que son nulos y los que meramente son anulables. El artículo 1280 determina que la confirmación purifica al contrato de los vicios de que adoleciera desde el momento de su celebración. Por consiguiente, si un contrato reúne todos los requisitos exigidos por el artículo 1228, puede de acuerdo con el 1277 ser confirmado a menos que adolezca de uno de los vicios especificados en el artículo 1242. Un contrato que tenga por causa un delito o un acto que la humanidad necesariamente lo considere inmoral puede constituir un ejemplo claró de los *576actos que de tal modo se prohíben. El contrato sometido a nuestra consideración reunía todos los requisitos del artículo 1228, pero fue otorgado con infracción del artículo 1362. Pero no todo acto especificado en el artículo 1362 es necesariamente inmoral. La determinación de ese hecho depende principal-mente de la naturaleza íntima y esencial de la determinada transacción a que el mismo se refiera y en el presente caso según indican los autos en su totalidad, Iglesias procedía con entero conocimiento de Ledesma y entre ellos no existía in-moralidad o falta de honradez en sus negociaciones. Ledesma prontamente ratificó el acto de su mandatario. ■ •
Creemos que estos principios resultan claros de un mero examen que hagamos del Código Civil. Sin embargo, hay casos de la Corte Suprema de los Estados Unidos, que dan alguna luz sobre la cuestión. El caso de Michoud v. Girod et al., 4 How., 554, surgió en Louisiana, en cuyo Estado los precedentes legales han sido tomados del Código de Napoleón. En dicho caso el tribunal se expresó en los términos siguientes:
“La regla general sostiene la gran obligación moral que tenemos de abstenernos de tomar parte en relaciones que por lo general crean un conflicto entre el interés propio y la hon-radez. Dicha regla establece una restricción para todos los mandatarios o agentes, ya sean públicos o particulares. Y donde mejor puede comprenderse el valor de la prohibición así como donde su aplicación es más frecuente es en las rela-ciones particulares o privadas que pueden establecerse entre el vendedor y el comprador. La incapacidad para comprar es una consecuencia de esa relación entre los mismos, que obliga a uno de ellos a proteger los intereses del otro y de cuyo cum-plimiento fiel de ese deber, su propio interés puede desviarlo. En este antagonismo de intereses es que la ley interviene sa-biamente. Esta intervención tiene lugar no porque pueda ocu-rrir en algunos casos que de la interpretación de esa obligación puedan resultar perjudicados los propios intereses de la persona encargada de cumplirla sino por la probabilidad en mu-*577dios casos y el peligro que hay en todos, de que los dictados del interés propio puedan ejercer nna influencia predominante anulando al que está envuelto en la obligación. La ley por consiguiente prohíbe a nna parte que compre o adquiera a su nombre aquello que según su deber o la confianza que en él se deposita le obliga a vender por cuenta de otro, y le pro-híbe que compre a nombre de otro aquello que vende por su propia cuenta. Por consiguiente no se le permite que ejerza las dos funciones de comprador y vendedor que son opuestas, porque su interés cuando es el vendedor o comprador por su propia cuenta, está directamente en conflicto o en pugna con aquel de la persona a cuyo nombre compra o vende.
“Y no establece diferencia alguna en la aplicación de esta regla, el hecho de que la venta haya tenido lugar en pública subasta, bona fide, y se haya vendido mediante el pago de un precio razonable, no habiendo el albacea comprado para sí, sino que por convenio previo con dicho albacea, resultó ser el comprador una tercera persona a quien se le confió la propie-dad para el exclusivo uso y beneficio de la esposa del albacea, que era uno de los fideicomisarios, (cestuis que trust), y que por tanto tenía intereses en la propiedad según el testamento otorgado por el testador. En tal caso no hay que investigar si existió o nó fraude en realidad. La compra es nula y se anulará a solicitud del fideicomisario, y se ordenará su re-troventa por el fundamento de existir una tentación de come-ter un abuso así como por el peligro de que pueda ocurrir algún engaño o fraude que esté fuera del alcance de la corte.'” En el caso de Hoyt v. Latham, 143 U. S., 553, la corte no obstante, permitió que un contrato que adolecía de un defecto parecido al del contrato a que este pleito se- refiere fuera confirmado, aprobando y explicando el caso de Michoud v. Girod citado anteriormente. Las autoridades americanas sostienen el principio de la posibilidad de que un contrato como el otorgado por Iglesias y Ledesma puede ser confirmado. Hammond v. Hopkins, 143 U. S., 224; Scottish-American Mortgage Company v. Clowney, 49 S. E., 569; U. S. *578Ewell v. Daggs, 108 U. S., 143; Obert v. Obert, 12 N. J. Eq., 423; Porter v. Woodruff, 36 N. J. Eq., 174; Masch v. Whitmore, 21 Wall., 178; Bell v. McConnell, 41 Am. Rep., 528; Pridgen v. Adkins, 25 Tex., 388.
El principio de ley existe independientemente de la morali-dad en la determinada transacción y la prohibición contenida en el artículo 1362 no está comprendida por razón de su na-turaleza esencial en una clase distinta de las demás reglas de ley a que hemos hecho referencia.
Los apelados confían grandemente en la opinión de Man-resa y Martínez Ruiz. Pero aparece que cada uno de estos comentaristas se funda en una opinión del Tribunal Supremo de España que no sostiene su criterio. En ese caso se pre-sentó la demanda ante el Juzgado de Palset en 19 de mayo de 1890, con la solicitud de que sedeclarase nula y de ningún valor ni efecto la escritura de 30 de agosto de 1852 otorgada •por Don Juan Sabaté y Bargalló, y por la que éste, para el ■■caso de morir sin dejar hijos legítimos y naturales, retro-donaba a favor de su padre, Don, Juan Sabaté y March, y de sus sucesores, ciertos bienes que de él había recibido. Dic-tada sentencia en apelación por la Audiencia de Barcelona ab-solviendo de la demanda al demandado, se interpuso recurso de casación que se, fundó en que la fecha de prescripción de la acción de nulidad no debía contarse desde el 30 dé agosto de 1852 en que la escritura se otorgó, sino desde la fecha de la muerte de Sabaté Bargalló ocurrida en 15 de diciembre de 1882, toda vez que había sido otorgada la retrodonación para él caso de fallecer sin dejar hijos legítimos y naturales, y porque de acuerdo con el usatge Omnes causae del Recogno-verunt proceres, el tiempo fijado para la prescripción de todas las acciones y causas de cualquiera naturaleza es el de 30 años, que no había transcurrido a contar desde el falleci-miento de Sabaté Bargalló. Pero el Tribunal Supremo de España por su sentencia de 11 de abril de 1894, partiendo de la base de que la escritura era nula por haberlo así re-suelto la sala sentenciadora, sin que las partes hubieran acu-*579dido contra dicha calificación, declaró sin lngar el recurso fun-dándose en “que todo contrato otorgado contra precepto expreso de una ley prohibitiva engendra la acción necesaria para restablecer la virtualidad de la prohibición, infringida acción que teniendo este origen y alcances, no puede menos de ser eficaz desde el momento mismo de la celebración del referido contrato, en cuyo concepto es claro que pudo ejerci-tarse dicha acción de nulidad contra el donatario Don Juan Sabaté y March, a partir del día en que se otorgó la escritura antes mencionada, y lo es también que por no haberlo hecho hasta 1890 en que produjeron la demanda los causahabientes por título universal del retrodonante, han transcurrido con exceso los 30 años que para prescribir toda clase de acciones tiene señalado el usatge Omnes causae, título 2°., libro 7o. volúmenes Io. de las Constituciones de Cataluña, capítulo 44 del Recognovenmt procerespor lo que la “sentencia recu-rrida se ajusta a la mencionada constitución y no ha podido infringir las doctrinas que juntamente con aquélla se invocan por el recurrente.”
Se verá por tanto qu.e el verdadero fundamento de la sen-tencia del Tribunal Supremo de España fué que la acción había prescrito. Además la cuestión de si era o nó anulable (vel non) no fué planteada.
Manresa en el tomo 10, página 102, llega a afirmar que el acto prohibido por el artículo 1362 es de tal modo nulo, que aun cuando el principal lo apruebe, sus herederos pueden aún anularlo o hacer caso, omiso del mismo. Creemos que el gran jurisconsulto no tuvo en cuenta algunos de los otros princi-pios de la ley Civil Española, según los cuales nadie puede ir en contra de sus propios actos ni enriquecerse en perjuicio de otro, o el principio de estoppel.
El artículo 1794 dispone lo siguiente:
“Aunque no hubjese ratificado expresamente la gestión ajena, e] dueño de bienes o negocios que aproveche las ventajas de la misma será responsable de las obligaciones' contraídas en su interés, e indem-*580nizará al gestor los gastos necesarios y útiles que hubiese hecho y los perjuicios que hubiese suMdo en el desémpeño de su cargo.
“La misma obligación le incumbirá cuando la gestión hubiera te-nido por objeto evitar algún perjuicio inminente y manifiesto, aun-que de ella no resultare provecho alguno.”
La analogía es clara. .Si..el principal o mandante puede beneficiarse de los actos de cualquiera que le ofrezca sus ser-vicios, puede ciertamente aprovecharse de los actos de un man-datario y ratificar actos sin autoridad pero que sean venta-josos para el principal.
. Alguna importancia se fia dado al fiecfio de fiaber compare-cido solamente una persona ante el notario. En lo sucesivo-tales casos pueden ocurrir con más frecuencia, como cuando-una corporación vende a otra y las mismas personas son los. funcionarios que están al frente de cada una de las corpora-ciones.
No es necesario que se discuta la cuestión relativa a la. prescripción con gran extensión. Si el acto de Iglesias pudo-ser confirmado, como así lo creemos, ninguna causa de ac-ción surgió para Ledesma o sus herederos.
Otro aspecto general de la cuestión se presenta con arreglo-a los artículos 411 y 413 del Código Civil. El último de: estos artículos dispone que las reglas concernientes a la divi-sión de la herencia serán aplicables a la división entre los. partícipes, y él artículo 1362 exceptúa expresamente de sus disposiciones las acciones entre coherederos. De todos modos,, el hecho de haber sido comprada la propiedad originalmente por la Señora de Iglesias y de poseerla én comunidad con Le-desma, es otro motivo que está en favor de que fúé posible la ratificación. La ley favórece las ventas realizadas entre con-dueños. ' ' . . . ■
Debe revocarse la sentencia. ' '
• • ■ Revocada,.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey. ...
Juez disidente: Sr. MacLeary.